        Case 3:20-cv-04444-LB Document 52 Filed 12/22/20 Page 1 of 6



 1   BOTTINI & BOTTINI, INC.
     Francis A. Bottini, Jr. (SBN 175783)
 2     fbottini@bottinilaw.com
 3   Albert Y. Chang (SBN 296065)
       achang@bottinilaw.com
 4   Yury A. Kolesnikov (SBN 271173)
       ykolesnikov@bottinilaw.com
 5   7817 Ivanhoe Avenue, Suite 102
     La Jolla, California 92037
 6
     Telephone: (858) 914-2001
 7   Facsimile: (858) 914-2002
     Attorneys for Plaintiff Natalie Ocegueda
 8

 9
                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
11

12    NATALIE OCEGUEDA, derivatively on               Case No. 3:20-cv-04444-LB
      behalf of FACEBOOK, INC.,
13                                                     Plaintiff’s Opposition to Defendants’ Request
                                            Plaintiff, for Judicial Notice
14

15                         vs.                        Hearing Date:      March 4, 2021
                                                      Time:              9:30 a.m.
16    MARK ZUCKERBERG, SHERYL                         Courtroom:         Courtroom B – 15th Floor
      SANDBERG, MARC ANDREESSEN,                      Judge:             Hon. Laurel Beeler
17    ANDREW W. HOUSTON, ERSKINE B.
      BOWLES, JEFFREY D. ZIENTS, SUSAN
18
      DESMOND HELLMANN, NANCY
19    KILLEFER,TRACEY T. TRAVIS, ROBERT
      M. KIMMITT, REED HASTINGS, PETER
20    A. THIEL, and DOES 1–30,

21                                      Defendants.
22

23

24

25

26

27

28


     Plaintiff’s Opposition to Defendants’ Request for Judicial Notice
        Case 3:20-cv-04444-LB Document 52 Filed 12/22/20 Page 2 of 6



 1                                            INTRODUCTION
 2           The Court should decline to take judicial notice of Exhibits A, D, E, G, H, I, J, and K. Most

 3   of these documents are presented to dispute the well-pleaded allegations of the complaint and,

 4   except as noted below, fail to fit within the narrow exceptions enunciated and applied by the Ninth

 5   Circuit in Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988 (9th Cir. 2018). Indeed, two of the

 6   documents did not even exist when the complaint was filed. As discussed below, under Khoja,

 7   judicial notice is not proper and must be denied as to Exhibits A, D, E, G, H, I, J, and K.

 8                                           LEGAL STANDARD
 9           “Generally, district courts may not consider material outside the pleadings when assessing

10   the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure.”

11   Khoja, 899 F.3d at 998. There are two exceptions to this rule: “the incorporation-by-reference

12   doctrine” and “judicial notice under Federal Rule of Evidence 201.” Id. The exceptions, however,

13   are limited in scope.

14           In Khoja, the Ninth Circuit expressed concern about the practice in securities cases, similar

15   to what Defendants are seeking to do here, of “exploiting these procedures improperly to defeat

16   what would otherwise constitute adequately stated claims at the pleading stage”:

17           The overuse and improper application of judicial notice and the incorporation-by-
             reference doctrine … can lead to unintended and harmful results. Defendants face
18           an alluring temptation to pile on numerous documents to their motions to dismiss
             to undermine the complaint, and hopefully dismiss the case at an early stage. Yet
19           the unscrupulous use of extrinsic documents to resolve competing theories against
             the complaint risks premature dismissals of plausible claims that may turn out to be
20
             valid after discovery. This risk is especially significant in SEC fraud matters, where
21           there is already a heightened pleading standard, and the defendants possess
             materials to which the plaintiffs do not yet have access.
22
     Id. The Ninth Circuit accurately assessed that the “exceptions” had begun to swallow the four
23
     corners rule, particularly in federal securities litigation such as the instant litigation. As a remedy,
24
     the Court reigned in the lower court’s admission and consideration of certain proffered documents
25
     by circumscribing and further explaining the types of materials allowable under each exception.
26
             The Khoja analysis is applied below to demonstrate the impropriety of considering
27
     Defendants’ proposed Exhibits A, D, E, G, H, I, J, and K for the purposes requested by Defendants.
28
                                                     1
     Plaintiff’s Opposition to Defendants’ Request for Judicial Notice
           Case 3:20-cv-04444-LB Document 52 Filed 12/22/20 Page 3 of 6



 1                                              ARGUMENT
 2   I.       Exhibit A

 3            Exhibit A is a four-page excerpt from the Company’s 157-page Form 10-K for 2019.

 4   Defendants purportedly offer Exhibit A for the “Company’s description of its business.” RJN at

 5   5. Although the document itself may be subject to judicial notice, the statements therein are not

 6   because they are not relevant to the allegations in the complaint and Plaintiff’s claims do not rely

 7   on Exhibit A. Judicial notice is also not proper under the incorporation-by-reference doctrine

 8   because Plaintiff did not reference Exhibit A in her complaint. See Khoja, 899 F.3d at 1002–03.

 9   II.      Exhibits B & C

10            Exhibits B and C are the 2019 Proxy and 2020 Proxy that were filed with the SEC. Plaintiff

11   agrees that these are legally cognizable SEC-filed documents that are subject to judicial notice

12   because Plaintiff has relied upon and based claims upon those documents, but only for the

13   enunciated purpose of presenting the challenged statements and their context. To the extent

14   Defendants rely upon these exhibits to introduce extrinsic facts and argue various interpretations

15   of those facts, Plaintiff objects to their admission. See id. at 1006 (district court abused its

16   discretion by incorporating SEC proxy and incentive plan filings for the improper purpose of going

17   “beyond testing the sufficiency of the claims and into the realm of factual disputes”).

18   III.     Exhibit D

19            Exhibit D is a self-serving, unsworn statement allegedly made by defendant Zuckerberg

20   and posted on the Company’s website. This statement is not referenced in the complaint, nor are

21   Plaintiff’s claims based on this statement. Accordingly, judicial notice is not proper under the

22   incorporation-by-reference doctrine. See, e.g., id. at 1003–04 (district court abused discretion by

23   incorporating a blog post mentioned in a footnote). Judicial notice is also not proper under Rule

24   201, because this is not “a fact that is not subject to reasonable dispute.” F ED. R. EVID. 201(b).

25            Indeed, Defendants attempt to introduce Exhibit D for the improper purpose of

26   contradicting Plaintiff’s allegations. MTD at 8. This is simply not allowed. See Khoja, 899 F.3d

27   at 999 (“If defendants are permitted to present their own version of the facts at the pleading stage

28   — and district courts accept those facts as uncontroverted and true — it becomes near impossible

                                                     2
     Plaintiff’s Opposition to Defendants’ Request for Judicial Notice
          Case 3:20-cv-04444-LB Document 52 Filed 12/22/20 Page 4 of 6



 1   for even the most aggrieved plaintiff to demonstrate a sufficiently plausible claim for relief.”).
 2   IV.     Exhibit E
 3           Exhibit E is the Company’s Form 10-Q filed with the SEC and dated July 31, 2020 — 29
 4   days after the filing of the instant complaint. Because it was created after the complaint was filed,
 5   judicial notice is not proper under the incorporation-by-reference doctrine. Nor is judicial notice
 6   proper under Rule 201. As a document filed with the SEC, the existence of this Form 10-Q may
 7   be subject to judicial notice. But that is not the purpose for which Defendants offer it. Rather,
 8   Defendants submit Exhibit E to controvert Plaintiff’s allegations and to create their own version
 9   of the facts by suggesting that “the Company reported successful financial results for the fiscal
10   quarter even in the face of the global COVID-19 pandemic and a corresponding economic
11   slowdown.” See MTD at 8, 35. Again, this is not proper. See, e.g., Khoja, 889 F.3d at 999–1000
12   (although an investor call transcript submitted to the SEC qualified for judicial notice, the district
13   court abused its discretion in using the transcript “to determine what the investors knew about the
14   status of the Light Study at that time”); id. at 1000–01 (although an agency report qualified for
15   judicial notice, the district court abused its discretion in judicially noticing its contents).
16           As the Ninth Circuit observed: “Submitting documents not mentioned in the complaint to
17   create a defense is nothing more than another way of disputing the factual allegations in the
18   complaint, but with a perverse added benefit: unless the district court converts the defendant’s
19   motion to dismiss into a motion for summary judgment, the plaintiff receives no opportunity to
20   respond to the defendant's new version of the facts. Without that opportunity to respond, the
21   defendant’s newly-expanded version of the complaint — accepted as true at the pleading stage —
22   can easily topple otherwise cognizable claims.” Id. at 1003. Thus, judicial notice is not proper.
23   V.      Exhibits G, H, I, J, & K
24           Exhibit G is an undated document that purports to be a page of the Company’s website
25   listing members of the Company’s Board at an unspecified point in time. Judicial notice is not
26   proper under the incorporation-by-reference doctrine because Plaintiff does not refer to this
27   document in the complaint. Moreover, judicial notice is not proper under Rule 201(b) because it
28   cannot be said that the contents of this undated documents are “not subject to reasonable dispute.”
                                                     3
     Plaintiff’s Opposition to Defendants’ Request for Judicial Notice
        Case 3:20-cv-04444-LB Document 52 Filed 12/22/20 Page 5 of 6



 1          Exhibit H is an undated excerpt from the Company’s media gallery listing executive
 2   pictures and titles. Exhibit I is the Company’s undated web pages containing the terms of service.
 3   Exhibit J is an article dated July 12, 2020 (ten days after the complaint was filed) about a
 4   purportedly current Facebook employee. Exhibit K is a two-page June 10, 2014 website post from
 5   MIT Technology Review listing Jay Parikh, a now former employee of Facebook.
 6          Once again, judicial notice of these exhibits is not proper because they are not referenced
 7   in Plaintiff’s complaint. Indeed, because it was created after the complaint was filed, Exhibit J is
 8   clearly outside of the incorporated-by-reference doctrine.
 9          Most egregiously, Defendants offer Exhibits G, H, I, J, and K for the improper purpose of
10   contradicting Plaintiff’s allegations and creating their own narrative and version of facts. See MTD
11   at 28 (“Plaintiff is wrong. Facebook has two Black directors and has had two since the 2019 Proxy,
12   and four out of nine directors are women.”) (relying on Exhibit G); id. at 27 (relying on Exhibits
13   H, J, and K to argue that Plaintiff’s allegations are “simply wrong”); id. at 6 (relying on Exhibit I
14   to argue that Facebook’s Terms of Service prohibit users from doing or sharing anything
15   “unlawful, misleading, discriminatory or fraudulent”). As the Ninth Circuit held in no uncertain
16   terms in Khoja, this is not permitted at the pleading stage. See 889 F.3d at 998, 1002–03.
17                                             CONCLUSION
18          Other than in the limited instances noted above, Defendants are not seeking to introduce
19   the foregoing materials to establish their mere existence, dates, context, or notice. Rather, they
20   seek to dispute Plaintiff’s well-pleaded allegations by offering these exhibits as an attempt to craft
21   a completely new evidentiary record, something entirely inappropriate at the motion to dismiss
22   stage. Indeed, along with their motion to dismiss, which references extraneous information
23   contained in the exhibits, Defendants submit disputable, and disputed, facts — laden with self-
24   serving inferences — for the Court’s adjudication. As the Ninth Circuit held, however, most of
25   these documents are not entitled to judicial notice under the two narrowly-deliniated exceptions.
26   Thus, the Court should decline to take judicial notice of Exhibits A, D, E, G, H, I, J, and K.
27   ///
28   ///
                                                     4
     Plaintiff’s Opposition to Defendants’ Request for Judicial Notice
        Case 3:20-cv-04444-LB Document 52 Filed 12/22/20 Page 6 of 6



 1   Dated: December 22, 2020                         Respectfully submitted,
 2                                                    BOTTINI & BOTTINI, INC.
                                                      Francis A. Bottini, Jr. (SBN 175783)
 3                                                    Albert Y. Chang (SBN 296065)
                                                      Yury A. Kolesnikov (SBN 271173)
 4
                                                                  s/ Francis A. Bottini, Jr.
 5                                                                 Francis A. Bottini, Jr.
 6                                                    7817 Ivanhoe Avenue, Suite 102
                                                      La Jolla, California 92037
 7                                                    Telephone: (858) 914-2001
                                                      Facsimile: (858) 914-2002
 8                                                    fbottini@bottinilaw.com
                                                      achang@bottinilaw.com
 9
                                                      ykolesnikov@bottinilaw.com
10                                                    Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
     Plaintiff’s Opposition to Defendants’ Request for Judicial Notice
